LETTS, Judge,
dissenting:
I dissent.
This is most obviously a tax, not a license fee. In fact the ordinance prior to the one at issue, called it a “tax”; however, a new ordinance has been substituted which uses the magic phrase “license fee.” I can discern nothing in this ordinance which renders it anything more than a revenue raising measure and there are no additional conditions to be performed by the utility company (see Bateman, supra) sufficient to raise an issue of material fact. I would affirm.